Citation Nr: 0300206	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder.  

(The issues of entitlement to increased ratings for 
postoperative residuals of a left lower lobectomy, and 
nummular eczema, as well as a merits based review of the 
question of entitlement to service connection for a heart 
disorder will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on essentially continuous active duty 
from December 1940 to July 1962.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and May 2001 rating 
actions of the Pittsburgh, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In September 2001, the veteran claimed entitlement to 
special monthly compensation based upon the need for 
regular aid and attendance.  It does not appear that any 
action has been taken on this claim.  Accordingly, it is 
referred to the RO for appropriate action.  

The Board is undertaking additional development on the 
merits of the claim of entitlement to service connection 
for a heart disorder, as well as on the claims of 
entitlement to increased evaluations for post operative 
residuals of a left lobectomy and nummular eczema.  This 
additional development is pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

Evidence received since the September 1964 rating 
decision, when considered alone or in conjunction with all 
of the other evidence of record is material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1964 rating action 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of 
the veteran's claims.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  To implement the provisions of the law, VA 
promulgated regulations codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant what 
evidence is to be provided by the claimant and what 
evidence VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that the provisions of the VCAA 
vis-à-vis the claim to reopen the issue of entitlement to 
service connection for heart disease have been fulfilled.  
As explained below, the Board finds that this claim should 
be reopened.  In light of this favorable decision a 
detailed explanation of how VA fulfilled any notice duties 
under the VCAA is unnecessary.

By rating decision in September 1964, service connection 
was denied for a heart condition.  The RO found that there 
was no competent evidence of a heart disability in service 
or then current evidence of a heart disability.  The 
veteran did not appeal and accordingly that decision is 
final.  38 U.S.C.A. § 7105.  

In October 2000, the veteran again claimed entitlement to 
service connection for a heart condition.  

Under 38 C.F.R. § 3.156(a) in order to reopen a claim for 
service connection, there must be added to the record new 
and material evidence which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

The evidence available in September 1964 included service 
medical records which revealed, in pertinent part, May and 
June 1962 electrocardiogram findings which raised a 
question of an old myocardial infarction.  Also available 
was an April 1964 electrocardiogram study which showed 
evidence of an old myocardial infarction.  Finally, the 
rating board had access to an August 1964 VA examination 
report.  The September 1964 rating decision denied service 
connection, in pertinent part, based on the absence of any 
evident heart disease.

Since September 1964, the veteran has presented several 
additional pieces of medical evidence, however, the Board 
need only address two.  The first is a June 1993 letter 
from Edward P. McDowell, M.D., who reported finding 
coronary artery disease in 1988, as well as trigeminy.  
The second is a March 2002 statement from Robert E. Alman, 
II, MS, who reported that the veteran suffered from a 
heart disability in 1990, and that he underwent a cardiac 
rehabilitation program.  As these documents show that the 
appellant has a current heart disability, or at least 
residuals therefrom, they are both new and material.  As 
such, the claim of entitlement to service connection for a 
heart disorder is reopened. 


ORDER

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
heart disability.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

